DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

WITHDRAWN REJECTIONS
The 35 U.S.C. 102 rejection of the claims as being anticipated by Dalgewicz et al. (USPN 6,773,735) have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed October 15, 2021.

NEW OBJECTIONS
Claim Objections
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (USPN 8,541,081).
 	In regard to claims 1-3, 7 and 10, Ranganathan et al. teach a tray comprising a bulk layer (the tray of Ranganathan et al. made of crystalline polyethylene terephthalate; col. 5, lines 47-52). Ranganathan et al. teach embodiments where the bulk layer (tray of Ranganathan et al.) has a capping layer (tray liner 18) that is in direct contact with the bulk layer (col. 5, lines 58-63) (the tray is in direct contact with the tray liner 18 when it is extrusion coated on the tray, when the tray is corona treated to bond the tray liner 18 directly to the tray, or when it is formed as an integral layer or layers in a web used to make a thermoformed tray, or in a pre-made tray (col. 5, 
	While Ranganathan et al. does not explicitly teach a single embodiment that has an ethylene copolymer having one of the three claimed repeating units in combination with a crystalline polyethylene terephthalate bulk layer (tray of Ranganathan et al.), Ranganathan et al. teach an embodiment where a seven-layer capping layer (tray liner 18) having a layer comprising an ethylene / methacrylic acid copolymer as its uppermost layer (the layer that is in contact with the lidstock) as the liner 18 of the tray (col. 10, lines 57-63). Since Ranganathan et al. establish that a seven-layer capping layer (tray liner 18) having a layer comprising an ethylene / methacrylic acid copolymer as its uppermost layer (the layer that is in contact with the lidstock) is a known liner material for a thermoplastic tray for food packaging, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a tray having a crystalline polyethylene terephthalate bulk layer of Ranganathan et al. with the seven-layer capping layer (tray liner 18) of Ranganathan et al. on it.

In regard to claims 19 and 20, in regard to the claimed bond strength between the capping layer and the tray bulk layer, since Ranganathan et al. as proposed above results in materials for the capping layer and the tray bulk layer that correspond to the claimed materials, one of ordinary skill in the art would have expected the inherent physical characteristics of the tray, such as the bond strength between the capping layer and the tray bulk layer, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function 

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 21, one of ordinary skill in the art at the time of the filing of the application would have recognized that PET of crystallinity of between 20 and 40% corresponds to the crystallinity percentage that categorizes the PET as crystalline (as the PET is categorized in Ranganathan et al., col. 5, lines 47-52), as opposed to semi-crystalline or amorphous.

Claims 1-3, 5-7, 9-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al. (USPN 6,739,113) in view of Ranganathan et al. (USPN 8,541,081).
In regard to claims 1-3, 5-7 and 9-15, Kocher et al. teach a tray 12 having a thermoplastic liner 17 (see, for example, col. 4 lines 35-40 and col. 5, lines 27-34 and Fig. 2 and 4). Kocher et al. teach that the material of the thermoplastic liner 17 is any of the materials that are suitable for layer 14 (col. 5, lines 27-31), and that the thermoplastic liner 17 may be monolayer or multilayer (it is multilayer in the case that it includes additionally a barrier layer) (col. 5, lines 27-34). Kocher et al. teach that ethylene vinyl acetate copolymer (col. 5 line 8), anhydride grafted olefinic copolymer (col. 5 line 9), and  ethylene/vinyl acetate copolymer, ionomer, ethylene/n-butyl acrylate copolymer ("EnBA"), and ethylene/methyl acrylate copolymer ("EMA") and all other acrylate-based ethylene copolymers that are categorized as olefinic copolymers at col. 3, lines 15-30 are all suitable materials for the layer 14 (col. 5 lines 10-18), all of these materials of which read on the three claimed second repeating units for the ethylene copolymer recited in 
Examiner notes that Kocher et al. teach that the term “ionomer” denotes a copolymer that comprises at least one member selected from the group consisting of a thermoplastic resin based on metal salt of an alkene/acid copolymer; more preferably, a thermoplastic resin based on metal salt of ethylene/acid copolymer; still more preferably, ethylene/methacrylic acid copolymer, ethylene/acrylic acid copolymer and ethylene/acid/acrylate terpolymer (all of which copolymers read on the three claimed second repeating units for the ethylene copolymer recited in claim 1) (col. 3, lines 55-65).
Examiner notes that the materials taught by Kocher et al. for layer 14 and therefore also liner 17 read on claims 5-7 and 11-15. 
In further regard to claim 6, one of ordinary skill in the art would have recognized that an ethylene-methyl acrylate copolymer having at least 21% by weight methyl acrylate relative to the total weight of the copolymer would fall well within the scope of ethylene-methyl acrylate copolymers known to those of ordinary skill in the art. 
In further regard to claim 13, anhydride-grafted olefinic copolymers are taught at col. 5, line 8, and ethylene methyl acrylate copolymers are categorized as olefinic copolymers at col. 3, lines 15-30. 
In further regard to claim 14, one of ordinary skill in the art would have recognized that an ethylene-methyl acrylate-maleic anhydride terpolymer having about 24% by weight methyl 
In further regard to claim 15, anhydride-grafted olefinic copolymers are taught at col. 5, line 8, and ethylene vinyl acetate copolymers are categorized as olefinic copolymers at col. 3, lines 15-30. 
Kocher et al. does not explicitly teach the material of the tray 12, and does not explicitly teach that the thermoplastic liner 17 is in direct contact with the tray 12, stating that the liner 17 is adhered to the tray 12 via any suitable means (col. 5, lines 40-43).
Ranganathan et al.; however, teach a tray comprising a bulk layer (the tray of Ranganathan et al. made of crystalline polyethylene terephthalate; col. 5, lines 47-52). Ranganathan et al. teach embodiments where the bulk layer (tray of Ranganathan et al.) has a capping layer (tray liner 18) that is in direct contact with the bulk layer (col. 5, lines 58-63) (the tray is in direct contact with the tray liner 18 when it is extrusion coated on the tray, when the tray is corona treated to bond the tray liner 18 directly to the tray, or when it is formed as an integral layer or layers in a web used to make a thermoformed tray, or in a pre-made tray (col. 5, lines 58-63). Ranganathan et al. specifically refer to the bonding of the liner to the tray via  extrusion lamination, extrusion coating, and corona treatment (col. 5, lines 58-60), and these methods result in direct contact between the liner and the tray. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have bonded the liner 17 of Kocher et al. to the tray 12 of Kocher et al. via any of the methods identified above taught by Ranganathan et al. which result in direct contact between the tray and 
Since Ranganathan et al. teach that crystalline polyethylene terephthalate is a known suitable material for food packaging trays (col. 5, lines 47-52), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used crystalline polyethylene terephthalate as the material of the tray 12 of Kocher et al.

In regard to claims 19 and 20, in regard to the claimed bond strength between the capping layer and the tray bulk layer, since the proposed combination of Kocher et al. and Ranganathan et al. as proposed above results in materials for the capping layer and the tray bulk layer that correspond to the claimed materials, one of ordinary skill in the art would have expected the inherent physical characteristics of the tray, such as the bond strength between the capping layer and the tray bulk layer, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 21, one of ordinary skill in the art at the time of the filing of the application would have recognized that PET of crystallinity of between 20 and 40% corresponds 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782